Exhibit 10.44

 

AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT (this “Amendment”) is entered
into as of March 6, 2009, but effective as of the Effective Date (as defined
below), by and among KMG CHEMICALS, INC., a Texas corporation (“KMG Chemicals”),
KMG-BERNUTH, INC., a Delaware corporation (“KMG-Bernuth”), and KMG ELECTRONIC
CHEMICALS, INC., a Texas corporation (“KMG ECI” and, together with KMG Chemicals
and KMG-Bernuth, collectively, the “Companies” and each, individually, a
“Company”), and the undersigned holders of Notes (as hereinafter defined).

 

Recitals

 

A.            The Companies entered into a Note Purchase Agreement dated as of
December 31, 2007 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Note Agreement”), with the several
Purchasers (as defined in the Note Agreement) listed in the Purchaser Schedule
attached thereto, pursuant to which the Companies issued and sold to such
Purchasers the Companies’ 7.43% Senior Secured Notes due December 31, 2014, in
the aggregate principal amount of $20,000,000 (together with any such promissory
notes that may have been issued in substitution or exchange therefor prior to
the date hereof, the “Notes”).

 

B.            The Companies desire to make certain amendments and modifications
to the Note Agreement, as set forth in this Amendment, and the undersigned
holders of Notes, subject to the terms and conditions set forth herein, are
willing to agree to such amendments and modifications.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.             Definitions.  Capitalized terms used and not otherwise defined
herein shall have the respective meanings ascribed to them in the Note
Agreement.

 

2.             Amendments to Schedule B (Defined Terms).

 

(a)           Schedule B of the Note Agreement is hereby amended by restating
the following definitions to read in their entirety as follows:

 

“EBIDA” means, with respect to an applicable Person for the applicable period,
Net Income, plus, to the extent deducted in determining Net Income, the sum of
(without duplication) Interest Expense, Amortization Expense, Depreciation
Expense, Extraordinary Expense and all other non-cash charges, all determined in
accordance with GAAP.

 

“EBITDA” means, with respect to an applicable Person for the applicable period,
Net Income, plus, to the extent deducted in determining Net Income, the sum of
(without duplication) Interest Expense, Income Tax Expense, Amortization
Expense, Depreciation Expense, Extraordinary Expense and all other non-cash
charges, all determined in accordance with GAAP.

 

(b)           Schedule B of the Note Agreement is hereby amended by adding the
following new definition in the appropriate alphabetical position therein:

 

--------------------------------------------------------------------------------


 

“Extraordinary Expense” means any extraordinary, unusual or non-recurring
expenses or losses (including, whether or not otherwise includable as a separate
item in the statement of Net Income for such period, non-cash losses on sales of
assets outside of the Ordinary Course of Business) which shall have been
approved by the Required Holders, minus, to the extent included in the statement
of such Net Income for such period, the amount of any Extraordinary Receipts
(including, whether or not otherwise includable as a separate item in the
statement of Net Income for such period, receipts on sales of assets outside of
the Ordinary Course of Business) which shall have been approved by the Required
Holders.

 

3.             Amendment to Section 10.1(c) (Financial Covenants). 
Section 10.1(c) of the Note Agreement is hereby amended by restating it in its
entirety to read  as follows:

 

(c)           a ratio of Funded Debt to EBITDA of not more than (i) from the
date of this Amendment through January 31, 2009, 3.50 to 1.00, (ii) from
February 1, 2009 through April 30, 2009, 3.25 to 1.00, and (iii) thereafter,
3.00 to 1.00.

 

4.             Representations and Warranties of the Company.  Each Company
hereby represents and warrants that it is a corporation duly organized and
validly existing in good standing under the laws of its jurisdiction of
incorporation, and is duly qualified as a foreign corporation and is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably expected
to have a Material Adverse Effect.  Each Company has the corporate power and
authority to execute and deliver this Amendment and to perform its obligations
under this Amendment and the Note Agreement as amended hereby.  The execution
and delivery by each Company of this Amendment and the performance by each such
Company of its obligations under this Amendment and the Note Agreement as
amended hereby have been duly authorized by all necessary corporate action on
the part of each Company.  Each Company has duly executed and delivered this
Amendment, and this Amendment and the Note Agreement as amended hereby
constitute the legal, valid and binding obligations of each Company, enforceable
against each such Company in accordance with its terms.

 

5.             Conditions to Effectiveness.  This Amendment shall become
effective, as of January 30, 2009 (the “Effective Date”), when the undersigned
holder(s) of Notes shall have received (i) counterpart(s) of this Amendment and
(ii) an executed copy of an amendment to the Amended and Restated Credit
Agreement, dated as of January 30, 2009, by and among the Companies and Wachovia
Bank, N.A., substantially the same as the amendments to the Note Agreement as
set forth in this Amendment, in form and substance satisfactory to such
holder(s), duly executed and delivered by each Company and each of the other
parties thereto.

 

6.             Miscellaneous.

 

(a)           References to Note Agreement.  Upon and after the date of this
Amendment, each reference to the Note Agreement in the Note Agreement, the Notes
or any other instrument or agreement entered into in connection therewith or
otherwise related thereto shall mean and be a reference to the Note Agreement as
amended by this Amendment.

 

2

--------------------------------------------------------------------------------


 

(b)           Ratification and Confirmation.  Except as specifically amended
herein, the Note Agreement shall remain in full force and effect, and is hereby
ratified and confirmed.

 

(c)           No Waiver.  The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
holder of Notes, nor constitute a waiver of any provision of the Note Agreement,
any Note or any other instrument or agreement entered into in connection
therewith or otherwise related thereto.

 

(d)           Expenses.  Each Company agrees to pay promptly all expenses of the
holders of Notes related to this Amendment and all matters contemplated hereby,
including, without limitation, all fees and expenses of the holders’ special
counsel.

 

(e)           GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK.

 

(f)            Counterparts.  This Amendment may be executed in counterparts
(including those transmitted by facsimile), each of which shall be deemed an
original and all of which taken together shall constitute one and the same
document.  Delivery of this Amendment may be made by telecopy or electronic
transmission of a duly executed counterpart copy hereof; provided that any such
delivery by electronic transmission shall be effective only if transmitted in
.pdf format, .tif format or other format in which the text is not readily
modifiable by any recipient thereof.

 

[The remainder of this page is intentionally left blank; signature pages follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

 

KMG CHEMICALS, INC.

 

 

 

 

 

By:

    /s/

 

Name:

 

Title:

 

 

 

 

 

KMG-BERNUTH, INC.

 

 

 

 

 

By:

    /s/

 

Name:

 

Title:

 

 

 

 

 

KMG ELECTRONIC CHEMICALS, INC.

 

 

 

 

 

By:

    /s/

 

Name:

 

Title:

 

 

 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

 

 

 

By:

    /s/

 

Name:

 

Title:

 

Signature page to Amendment No. 1 to Note Agreement

 

--------------------------------------------------------------------------------